Case: 16-40732      Document: 00514053753         Page: 1    Date Filed: 06/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-40732
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 29, 2017
                                                                           Lyle W. Cayce
LESLIE J. DAVIS, JR.,                                                           Clerk


                                                 Plaintiff-Appellant

v.

BRAD LIVINGSTON; BRYAN COLLIER; MATT GROSS; KEVIN WHEAT;
BILLY REEVES,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:16-CV-76


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Leslie J. Davis, Jr., Texas prisoner # 676293, appeals an order by the
United States District Court for the Southern District of Texas transferring his
42 U.S.C. § 1983 action to the Eastern District of Texas pursuant to 28 U.S.C.
§ 1404(a). We lack jurisdiction to review this non-final decision. See In re
Volkswagen of Am., Inc., 545 F.3d 304, 319 (5th Cir. 2008) (en banc); Askanase



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40732     Document: 00514053753     Page: 2   Date Filed: 06/29/2017


                                  No. 16-40732

v. Livingwell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993). Instead, a petition for
writ of mandamus is the appropriate means for contesting the order. See
Volkswagen, 545 F.3d at 308-09. The appeal is DISMISSED, and the motion
for an order holding the defendants in contempt is DENIED.




                                        2